ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-376 concluding that GEORGE J. MANDLE, JR., of LINDEN, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law for since May 9, 2000, pursuant to the Orders of the Court filed May 9, 2000 and November 16, 2001, should be suspended for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence) and RPC 1.4 (failure to communicate);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to provide proof that he is fit to practice law, and that on reinstatement respondent should be required to practice law under supervision;
And good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice respondent shall provide proof of his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is
*177ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.